Citation Nr: 0405536	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  95-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to mustard gas 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In a January 2004 statement, the representative listed 
service connection for conjunctivitis as an issue on appeal.  
However, the Board denied the issue of entitlement to service 
connection for conjunctivitis, claimed as secondary to 
mustard gas exposure in April 1999.  

In February 2004, the appellant's motion to advance the 
appeal on the Board's docket was granted due to his advanced 
age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In May 2003, the veteran failed to report for testing 
scheduled in conjunction with a VA examination.  Although a 
March 2003 VA letter to the veteran was sent to the correct 
address of record, the VA Compensation and Pension 
Examination Inquiry lists an incorrect address for the 
veteran.  Thus, it does not appear that the examination 
notification was sent to the veteran's correct address of 
record.  Moreover, subsequent letters and notifications to 
the veteran after March 2003 to include the June and 
September 2003 Supplemental Statements of the Case were not 
sent to the address of record for the veteran.  According to 
an April 2002 report of contact with the US Postal Service, 
the address the VA used for examination notification and June 
and September 2003 SSOCs listed the wrong street number and 
name.

Moreover, it does not appear that the RO contacted the Naval 
Historical Center or the National Archives, as instructed in 
the December 2000 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Under VCAA, VA's duty to assist the veteran 
includes obtaining relevant records in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

Furthermore, VA has the duty to notify the claimant as to the 
information and evidence necessary for claim substantiation.  
In the instant case, the veteran has not been furnished with 
adequate information with regard to the issue on appeal as to 
VA's obligations as defined by the United States Court of 
Appeals for Veterans Claims in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This matter should be addressed before 
the Board conducts any further appellate review of this case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification (to the correct 
address) must be incorporated into the 
claims file.

2.  Send copies of the June and September 
2003 Supplemental Statements of the Case 
to the veteran's correct address (the 
street number and name) as reported in 
the April 2002 report of contact.

3.  Contact the Naval Historical Center 
and the National Archives and obtain any 
information they may have about the 
German air attack on the harbor in Bari, 
Italy, on December 2, 1943, that resulted 
in mustard gas leakage from a merchant 
marine ship, including, if available, 
information on the duration of mustard 
gas in the environment after the 
incident.  

4.  After the completion of numbers 1, 2, 
3 and 4 above, schedule the veteran for a 
VA examination by a specialist in 
respiratory disorders.  Notice of the 
examination should be sent to the 
veteran's address of record - the one 
reported in the April 2002 report of 
contact.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  Accepting that 
the veteran was in Bari, Italy, in late 
April 1944, and that there was a prior 
mustard gas leakage in Bari, Italy, in 
early December 1943 due to the 
destruction of ship carrying mustard gas, 
and with consideration of the June 1999 
letter and attachments from the Navy's 
Bureau of Medicine and Surgery, the 
transcript of the testimony of Dr. 
Christine M. Gosden before the Senate 
Judiciary Subcommittee on Technology, 
Terrorism and Government and the Senate 
Select Committee on Intelligence on 
Chemical and Biological Weapons Threats 
to America: Are We Prepared? on April 22, 
1998, and any evidence obtained pursuant 
to this remand, the examiner should opine 
whether it is as likely as not (i.e., a 
probability of 50 percent) that the 
veteran was exposed to mustard gas when 
he was in Bari, Italy, in late April 
1944, and if so, whether it is at least 
as likely as not that his current COPD is 
not related to such exposure to mustard 
gas.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




